Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
In response to the previous Office action, a non-Final rejection (mailed on 07/21/2021), Applicants filed a response and amendment received on 12/17/2021.  Said amendment canceled Claim 16, amended Claims 1, 4, 5, 8, and added Claim 21.  Thus, Claims 1-15 and 17-21 are at issue and present for examination.  
It is noted by the Examiner that Claims 8-15 and 17-20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention in the previous Office actions, a non-Final rejection (mailed on 07/21/2021).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections to the Specification
The previous objection of the specification for containing an embedded hyperlink is withdrawn by virtue of Applicants’ amendment.  
The previous objection of the “References” section on pages 71-72 is withdrawn.  The Examiner notes that MPEP 609.04(a) states that any reference cited in the specification and not listed in an IDS will not be considered by the Examiner.  

Claim Rejections - 35 USC § 112(b) – necessitated by new amendments to claims 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 7 recite “wherein the reduction in cell surface beta-galactosidase alpha2,3-sialyl residues is a result of reduced expression in one or more ST3 sialyltransferases”, and “wherein one or more…”, respectively.  However, claim 1 requires that the reduction in cell surface beta-galactosidase alpha2,3-sialyl residues is a result of reduced expression of a plurality of beta-galactosidase alpha2,3- sialyltransferases.  As such, noted phrase of claims 6 and 7 directly contradicts the is a result of reduced expression in two or more ST3 sialyltransferases”, and “wherein two or more…”, respectively (italicized for added emphasis).

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The previous rejection of Claims 1-7 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bilsel (WO 2009/152181, see IDS) is withdrawn in favor of a new rejection under 35 U.S.C. 103 (see below).

The previous rejection of Claims 1-7 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Betenbaugh (US Patent Application Publication No. 20130243744, see IDS) is withdrawn by virtue of Applicants’ amendment.

Claim Rejections - 35 U.S.C. § 102 – necessitated by new amendment to claims
Claims 1-2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung, C. (2016, Glycoengineering of Chinese Hamster Ovary Cells for Improving Biotherapeutics’ Efficacies, A dissertation submitted to Johns Hopkins University in conformity with the requirements for the degree of Doctor of Philosophy, retrieved from the Internet << https://jscholarship.library.jhu.edu/handle/1774.2/60731>>, retrieved on 03/01/2022).
The instant claims are drawn to an isolated recombinant mammalian or avian cell, comprising a reduced amount of cell surface β-galactoside α2,3 sialyl residues relative to a corresponding non-recombinant mammalian or avian cell, wherein a plurality of β-galactoside α2,3 sialyltransferase genes are mutated so as to reduce the amount of the cell surface β-galactoside α2,3 sialyl residues, and wherein the recombinant cell comprises an expression cassette encoding human β-galactoside α2,6 sialyltransferase I (ST6Gal-I) or ST6Gal-II.
Chung teaches an isolated recombinant CHO cell, which is:
(1) a ST3GAL3, ST3GAL4 and ST3GAL6 separately or in combination via siRNA knockdown, and
(2) ST3GALIV and ST3GALVI (ST3GAL4 and ST3GAL6, respectively) knock-out using CRISPR/Cas9 techniques (CHO23KOST6-1 and CHO23KOST6-2 cell lines), while overexpressing ST6GAL1 gene, thereby reducing 2,3 sialylation while increasing 2,6 sialylation (see Abstract; and p. 50-60, especially p. 60 2nd para).  Chung further teaches that “six α2,3 sialyltransferase family members, ST3GAL1 through ST3GAL6 [analogous to Applicants’ naming scheme ST3Gal-I, ST3Gal-II, ST3Gal-III, ST3Gal-IV, 

Claim Rejections - 35 USC § 103 – necessitated by new amendment to claims
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bilsel (WO 2009/152181, see IDS) in view of Chung, C. (2016, Glycoengineering of Chinese Hamster Ovary Cells for Improving Biotherapeutics’ Efficacies, A dissertation submitted to Johns Hopkins University in conformity with the requirements for the degree of Doctor of Philosophy, retrieved from the Internet << https://jscholarship.library.jhu.edu/handle/1774.2/60731>>, retrieved on 03/01/2022).
The instant claims are drawn to an isolated recombinant mammalian or avian cell, comprising a reduced amount of cell surface β-galactoside α2,3 sialyl residues relative to a corresponding non-recombinant mammalian or avian cell, wherein a plurality of β-galactoside α2,3 sialyltransferase genes are mutated so as to reduce the amount of the cell surface β-galactoside α2,3 sialyl residues, and wherein the recombinant cell comprises an expression cassette encoding human β-galactoside α2,6 sialyltransferase I (ST6Gal-I) or ST6Gal-II.
nd para under 1. on p. 9). The cells were further mutagenized and selected by infection with an influenza A strain with the aim to reduce expression of α2,3 sialyl receptors (example 6, and claim 7). The mutagenized clones 12BC no longer expressed any detectable α2,3-sialic acid receptors, thereby reducing the amount of cell surface β-galactoside α2,3 sialyl residues, while increasing levels of α2,6 sialic acid receptors (see Fig. 10, p. 14-15). Besides CHO cells, MDCK cells (i.e., canine cells) are also taught to be subject to the engineering according to the invention (1st para of p. 3; and p. 14, para 1, last sentence).  
Bilsel does not specifically mention that ST3Gal-I, ST3Gal-II, ST3Gal-III, ST3Gal-IV, ST3Gal-V, ST3Gal-VI or ST3Gal-II-like genes are mutated.  
Chung teaches an isolated recombinant CHO cell, which is:
(1) a ST3GAL3, ST3GAL4 and ST3GAL6 separately or in combination via siRNA knockdown, and
(2) ST3GALIV and ST3GALVI (ST3GAL4 and ST3GAL6, respectively) knock-out using CRISPR/Cas9 techniques (CHO23KOST6-1 and CHO23KOST6-2 cell lines), while overexpressing ST6GAL1 gene, thereby reducing 2,3 sialylation while increasing 2,6 sialylation (see Abstract; and p. 50-60, especially p. 60 2nd para).  Chung further teaches that “six α2,3 sialyltransferase family members, ST3GAL1 through ST3GAL6 [analogous to Applicants’ naming scheme ST3Gal-I, ST3Gal-II, ST3Gal-III, ST3Gal-IV, 
It would have been obvious to one of ordinary skill in the art at the time of filing in AIA  to make and use the CHO or MDCK cell and mutate/knock-down/knock-out ST3GAL-I-VI genes, while overexpressing human ST6GAL1 gene, thereby reducing α2,3 sialylation while increasing α2,6 sialylation as taught by Bilsen and Chung.  One would have been motivated to make and use such cell because [i] by decreasing α2,3-sialic acid receptors while increasing the availability of α2,6-sialic acid receptors on the surface of CHO cells, one can create a new CHO cell line that is amenable to efficient and predictable infection of CHO cells by human influenza virus, which is very useful for propagating primary clinical influenza isolates (see p. 8, last para; and p. 15); [ii] such cell can be used to produce “the α-2,6 sialylated monoclonal antibodies [which] were observed to induce higher ADCC than asialylated, or α-2,3 sialylated IgG’s in the application of cancer therapy (Kurogochi et al. 2015)” (see p. 23, 1st para of Chung); and [iii] such cell can be used to produce “glycoproteins with α-2,6 linkages [which] have longer in vivo circulatory retention times then those with α-2,3 linkages (see p. 23, 1st para of Chung).  One would have had a reasonable expectation of success to make and use such cell because all of the required biochemical reagents and techniques for making and using such cell are readily available and rampantly used in the analogous field of art as evidenced by Bilsen and Chung prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie over the combined teachings of the prior art.

Conclusion
Claims 1-7 and 21 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (5712720939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656